DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 02/22/2021 has been entered. Applicant affirmed the election of the invention of Group I (claims 1-17). Claims 18-24 have been canceled and claims 1-17 remain pending and are the claims addressed below. The objections previously set forth in the 01/26/2021 Office action have been overcome in view of the amendments made to the claims and are therefore withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 01/26/2021 Office action are withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: HIATT et al. (US 2004/0159340) in view of VENKATAKRISHNAN et al. (US 2019/0224917) constitute the closest prior art of record.
HIATT and VENKATAKRISHNAN were used to read on the claimed method of separating excess resin from at least one object, comprising: (a) stereolithographically producing at least one object on at 
Applicant’s argument about HIATT failing to disclose stereolithographically producing at least one object on at least one carrier platform using an elevator mechanism, then mounting said at least one carrier platform to a rotor as recited in claim 1, such that claim 1 involves removing the carrier platform from an elevator mechanism of a stereolithography apparatus and then mounting the carrier platform to a rotor for subsequent centrifugal separation of excess resin from object(s) on the carrier platform was found to be persuasive. Upon further review of both HIATT and VENKATAKRISHNAN it was found that paragraph [0017] of VENKATAKRISHNAN remedies this deficiency of HIATT. 
Nevertheless, the main point of contention lies in whether or not VENKATAKRISHNAN teaches the claimed “wherein said centrifugally separating step is carried out with said at least one carrier platform mounted to said rotor with said planar build surface oriented parallel to an axis of rotation of said rotor.” The Examiner relied upon VENKATAKRISHNAN to teach this limitation given that VENKATAKRISHNAN teaches: a three dimensional printing system with resin removal apparatus (title); a print engine configured to receive the empty support tray to form a three dimensional article onto a lower planar potion thereby providing a full support tray, where a transport device is configured to o (i.e., parallel to Z axis or axis of rotation) constitutes a non-zero polar angle theta. 
However, Applicant argues the VENKATAKRISHNAN reference, asserting that placing the support tray 34 at a polar angle of 90 degrees would result in a the lower planar portion 38 being oriented horizontally and perpendicular to the vertical axis Z, and the support tray 34 needing to be placed at a polar angle theta of zero to have the lower planar portion 38 oriented parallel to the vertical axis Z. Applicant’s argument was found to be persuasive. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed method of separating excess resin from at least one object meeting every limitation of independent claim 1; specifically, the centrifugally separating step being carried out with said at least one carrier platform mounted to said rotor with said planar build surface oriented parallel to an axis of rotation of said rotor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743